Citation Nr: 0719413	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  00-11 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to compensation under Section 1151 of Title 
38, United States Code, for additional disability resulting 
from injury of the left elbow reportedly sustained during 
hospitalization at a VA medical facility.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include bipolar affective disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from June 1971 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in February 2002.  

The issues on appeal were originally before the Board in 
December 2004.  At that time, the psychiatric claim was 
before the Board as an attempt to reopen a claim subject to a 
prior final denial.  In the December 2004 Board action, the 
claim of entitlement to service connection for an acquired 
psychiatric disorder was reopened and remanded for additional 
evidentiary development and to cure a procedural defect.  The 
left elbow claim was found to be inextricably intertwined 
with the psychiatric claim and was also remanded by the Board 
at that time.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder to include bipolar affective 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if additional action is required on his part.


FINDING OF FACT

There is a legal prohibition on the veteran's ability to 
recover benefits under 38 U.S.C.A. § 1151 for additional 
disability resulting from an injury of the left elbow 
reportedly sustained during hospitalization at a VA medical 
facility.  


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability resulting from an injury of the left 
elbow reportedly sustained during hospitalization at a VA 
medical facility is not warranted.  VAOPGCPREC 7-97; 
VAOPGCPREC 1-99; Sweitzer v. Brown, 5 Vet. App. 503, 505 
(1993); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Jackson v. Nicholson, 433 F.3d 822 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001) [the VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter].

Similarly, in a precedential opinion, VA's General Counsel 
held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOGCPREC 5-2004.

In the instant case, the facts are not in dispute.  The 
outcome of this appeal hinges on the law, specifically the 
plain language of 38 U.S.C.A. § 1151.  Accordingly, VCAA 
notice is not required because no additional evidence could 
conceivably change the outcome of this case.  Because the law 
and not the evidence is dispositive in resolving such 
question, additional factual development would have no 
bearing on the ultimate outcome.  Accordingly, VCAA can have 
no effect on this appeal.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran]; see also Mason v. Principi, 16 Vet. App. 
129, 132 (2002) [VCAA not applicable "because the law as 
mandated by statute and not the evidence is dispositive of 
the claim"].

The Board hastens to add, however, that the veteran secured 
the services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and was given the opportunity to and did appear at a 
personal hearing.  See 38 C.F.R. § 3.103.  Neither the 
veteran nor his representative have submitted or identified 
any additional evidence which would have a bearing on this 
case. 

Entitlement to compensation under Section 1151 of Title 38, 
United States Code for additional disability resulting from 
an injury of the left elbow reportedly sustained during 
hospitalization at a VA medical facility.

Analysis

The veteran filed his claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 in September 1998.  
He has argued that he injured his left elbow as a result of 
either one or two falls which reportedly occurred while the 
veteran was hospitalized at a VA facility.  

38 U.S.C. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  

In this case, the veteran filed his § 1151 claim after 
October 1, 1997, and his claim must therefore be adjudicated 
under the statutory provisions currently in effect, which 
essentially require a showing of negligence or fault on the 
part of VA.  See VAOPGCPREC 40-97.

In pertinent part, 38 U.S.C.A. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151. 

The Board finds that the current version of Section 1151 does 
not allow for VA to pay benefits for disabilities acquired 
outside of the scope of VA care.  Specifically, VA General 
Counsel has determined that section 1151 authorizes 
compensation only for disability resulting from the treatment 
or examination itself at a VA facility, and not for 
disability due to such intervening causes as a sexual assault 
or another intentional tort, with remedies for such acts 
being beyond the scope of section 1151.  VAOPGCPREC 1-99 
(Feb. 16, 1999);  See Sweitzer v. Brown, 5 Vet. App. 503, 505 
(1993) (section 1151 does not address disabilities that are 
merely coincidental with the receipt of VA treatment or which 
are not the result of actions by the VA); VAOPGCPREC 7-97 
(Jan. 29, 1997) (section 1151 does not cover injuries which 
were merely incurred during or coincident with 
hospitalization but not as a result of hospitalization).  

A recent decision by the United States Court of Appeals for 
the Federal Circuit further supports the Board's findings.  
Jackson v. Nicholson,  433 F.3d 822 (2005), is a case 
involving a claim of PTSD which was allegedly due to a 
personal assault which occurred while the appellant was 
hospitalized at a VA facility.  The Federal Circuit noted 
that the appellant had submitted her claim prior to October 
1, 1997 and therefore the old version of 38 U.S.C.A. § 1151 
was operative.  The issue on appeal as determined by the 
Federal Circuit revolved around the interpretation of the 
phrase "as a result of hospitalization" as used in the 
prior version of the statute.  The Federal Circuit found that 
the appellant was able to claim entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for the assault 
which occurred while hospitalized at a VA facility as the use 
of the phrase "as a result of hospitalization" does not 
require injuries to be caused by actions of VA.  The Federal 
Circuit noted that the current version of 38 U.S.C.A. § 1151 
has substituted the phrase "hospital care" for the term 
"hospitalization."  The Federal Circuit found that it could 
easily be inferred from the amendment that Congress 
understood the earlier statute to mean something more than 
hospital care when it used the term hospitalization.  The 
Federal Circuit noted that the term hospital care implies the 
provision of care by the hospital specifically, as opposed to 
the broader, more general experience of a patient during the 
course of hospitalization.  The word hospitalization was 
found to not be limited only to treatment or examination 
rendered by VA but instead encompasses events that occur 
during a stay at a hospital.  Conversely, the use of the 
words hospital care by the current statue limit the causes of 
actions to situations which arise as a result of care 
rendered by VA during hospitalization.  

In the present case, the veteran was not injured as a result 
of the rendering of hospital care but rather as a result of 
slip and fall or falls which occurred while the veteran was 
hospitalized.  The Federal Circuit case noted above 
differentiates between the two versions of 38 U.S.C.A. § 1151 
and indicates that the fact pattern as alleged by the veteran 
falls outside the current scope of 38 U.S.C.A. § 1151.  He 
was not injured as a result of hospital care.  The Board 
finds the veteran's claim is legally prohibited, and as a 
matter of law, must be denied under 38 U.S.C.A. § 1151 
entitlement theory.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Entitlement to compensation under Section 1151 of Title 38, 
United States Code for additional disability resulting from 
an injury of the left elbow reportedly sustained during 
hospitalization at a VA medical facility is not warranted.  
The appeal is denied.  


REMAND

The issue of entitlement to service connection for an 
acquired psychiatric disorder was originally before the Board 
in December 2004 at which time it was remanded for additional 
evidentiary development.  Part of the development directed by 
the Board at that time was that efforts were to be made to 
secure medical records from the VA medical facility in Tampa, 
Florida, from the VA medical facility in Martinsburg, West 
Virginia and from the VA medical facility located in Kansas 
City, Missouri.  In December 2005, the last of several 
requests was made for this information through VA internal 
channels.  A January 2006 internal document from VA seems to 
indicate that some of the records were going to be produced 
from storage but had not been retrieved as of January 2006.  
There is no further indication in the claims file that the 
records were obtained as directed by the Board's December 
2004 remand.  In the case of Stegall v. West, 11 Vet. App. 
268 (1998), the Court held that a remand by the Board imposes 
upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  It was further held 
that where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  The 
Court also noted that its holdings in that case are precedent 
to be followed in all cases presently in remand status.  Id.  
Further attempts must be made to secure this evidence or to 
document that the evidence is unobtainable.  

On an application for compensation which the veteran 
submitted in January 2006, he indicated on the form that he 
had either applied for Social Security disability benefits or 
was receiving such benefits.  At the time of a March 2006 VA 
examination, the examiner reported that the veteran had been 
drawing Social Security disability benefits since 2003.  The 
actual decision by the Social Security Administration (SSA), 
and the medical records on which that decision was based, 
have not been associated with the claims file.  These records 
are potentially pertinent to the claim of entitlement to 
service connection for an acquired psychiatric disorder.  The 
Court in Murincsak v. Derwinski, 2 Vet. App. 363 (1992), 
stated that the VA's duty to assist specifically includes 
requesting information from other federal departments or 
agencies pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  VA 
is required to obtain the SSA records prior to deciding the 
veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992)); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Follow-up on efforts to obtain all 
records of treatment received by the 
veteran for a nervous condition at the VA 
medical facility in Tampa, Florida, at 
the VA medical facility in Martinsburg, 
West Virginia in 1975 and at the Kansas 
City, Missouri VA medical facility from 
1976 to 1988.  

2.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
provided the requisite opportunity to 
respond.  In accordance with proper 
appellate procedures, the case should 
then be returned to the Board for further 
appellate consideration.  The appellant 
need take no further action until he is 
otherwise informed, but he may furnish 
additional evidence and argument on the 
remanded matter while the case is in 
remand status.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


